no rs we department of the treasury internal_revenue_service commerce street ms dal dallas texas release numbers release date date name attn name addre sec_1 addre sec_1 uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein ein last date for filing a petition with the tax_court days from date of this letter certified mail - return receipt requested dear this is a final adverse determination_letter as to the name’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons your exempt status as an organization described in sec_501 is hereby revoked effective date you failed to establish that you were operated exclusively for exempt purposes as is required for every organization to maintain continued recognition by the service as an organization described in sec_501 treasury regulations enacted under internal_revenue_code sec_6001 and sec_6033 require organizations to maintain records of their finances and activities and to provide them to the service upon request you failed to respond to written requests from the internal_revenue_service for information about your finances and activities contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax c ourt the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate by writing to internal_revenue_service taxpayer advocates office addre sec_2 taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha ramirez director eo examinations form 886-a revsdate explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended name ein date issue whether name’s tax exempt status under sec_501 of the internal_revenue_code should be revoked facts an examination of the organization was initiated via a correspondence sent to the address on file with the irs the agent received a telephone message from name a board member who stated that the organization was granted exempt status under code sec_501 in july - however it was then reclassified to a private_foundation because it did not provide aocumentation supporting its exempt status as a public h--ity per name 2’s oral testimony the organization then filed a form_8734 on august requesting that it be recognized as public charity further name stated that he was in the process of filing a form_990 and that he would provide copies of the returns in addition to the form_8734 the organization did not file a return since it has had very little activity since its inception and did not meet the gross_receipts_test for filing requirement purposes the agent never received the documentation as stated by name a subsequent document request was sent to the organization per the address on file with the irs on date the document request was returned to the irs as undeliverable a request by the irs for a more current address was requested from the postmaster but no response was received therefore the organization failed to respond to the internal revenue service’s correspondence or file the forms 990-pf for the tax period ending date law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page _ --_ form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended name ein date organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exem pt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax- exempt status and to determine its liability for any unrelated_business_income_tax government’s position based on the facts of the examination the organization failed to establish that it qualifies for tax exemption since it has failed to meet the reporting requirements as set forth in internal_revenue_code sec_6001 and furthermore the organization has failed to respond to all requests made by the government to furnish the appropriate information conclusion accordingly the organization's tax exempt status under sec_501 should be revoked effective date form_1120 returns should be filed for the tax periods ending date form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended name ein date form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page tax exempt and government entities name name addre sec_1 addre sec_1 department of the treasury internal_revenue_service n los angeles st ms los angeles ca taxpayer_identification_number ein form_990-pf tax_year s ended date persnn tn contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service addre sec_2 addre sec_2 if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
